DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on September 9, 2020 and November 10, 2020 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, 10-14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (KR 20200033591 A).
Claims 1, 2 and 4-6 present a method according to a proximity sensor of claims 7, 8 and 10-12.  Therefore, the argument made against claims 7, 8 and 10-12  also applies, mutatis mutandis, to claims 1, 2 and 4-6.
Claims 13, 14 and 16 present a method according to a proximity sensor of claims 17, 18 and 20.  Therefore, the argument made against claims 17, 18 and 20 also applies, mutatis mutandis, to claims 13, 14 and 16.
Seo et al. teaches an electronic device comprising:

    PNG
    media_image1.png
    779
    644
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    556
    762
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    411
    455
    media_image3.png
    Greyscale

With regard to claims 1,7, 13 and 17, a proximity sensor having improved environmental compensation performance comprising a processor (FIG. 9, processor 230); and a non-temporary memory (computer-readable recording media) storing a command (program instructions), wherein, when operated by the processor (FIG. 9, processor 230), the command (program instructions) cause the processor (FIG. 9, processor 230) to be configured to: sense, by a first sensor (FIG. 9, first sensor 210), a first sensing value (FIG. 12(a), first parasitic capacitance 217); sense, by (a)/(at least one) second sensor (FIG. 9, second sensor 220), (a)/(at least one) second sensing value (FIG. 12(c), second sensing value 227); preprocess the second sensing value (FIG. 12(c), second sensing value 227) (digital touch sensitivity value ΔCNT_TOP); and compensate (FIG. 13, S1350) for the first sensing value (FIG. 12(a), first parasitic capacitance 217) by adding or subtracting the preprocessed second sensing value (FIG. 12(c), second sensing value 227) with respect to the first sensing value (FIG. 12(a), first parasitic capacitance 217) (For more details please read: Abstract; FIGS. 1-13; and paragraphs: [0088]-[0110]).
With regard to claims 1 and 7, sense, by a third sensor (FIG. 9, third sensor 240), a third sensing value (third parasitic capacitance); preprocess the third sensing value (third parasitic capacitance) (digital touch sensitivity value ΔCNT_BACK); and re-compensate (FIG. 13, S1360) for the first sensing value (FIG. 12(a), first parasitic capacitance 217) by adding or subtracting the preprocessed third sensing value (third parasitic capacitance) with respect to the compensated first sensing value (FIG. 12(a), first parasitic capacitance 217) (For more details please read: Abstract; FIGS. 1-13; and paragraphs: [0088]-[0110]).
With regard to claims 13 and 17, adjusting at least one sensor feature (coefficients reflecting the measured values of the first sensor 210 and the second sensor 220) selected from among a sensing time, a sensing cycle, and a gain of the second sensor using at least one setting value for compensation for environmental variation (environmental parameters including temperature, humidity, and the area of the sensor.  It is noted that the area or position of the sensor inherently affects the sensing time, the sensing cycle, and the gain of the second sensor) before sensing by the second sensor (the processor 230 determines a coefficient to which the second capacitance is applied based on environmental parameters) (Paragraph: [0084]).
With regard to claims 2 and 8,  each of the second sensor (FIG. 9, second sensor 220) and the third sensor (FIG. 9, third sensor 240) is provided in plural (pattern electrodes) to allow each of preprocessing the second sensing value (FIG. 12(c), second sensing value 227) (digital touch sensitivity value ΔCNT_TOP), preprocessing the third sensing value (third parasitic capacitance) (digital touch sensitivity value ΔCNT_BACK), compensating (FIG. 13, S1350)  for the first sensing value (FIG. 12(a), first parasitic capacitance 217), and re-compensating (FIG. 13, S1360) for the first sensing value (FIG. 12(a), first parasitic capacitance 217) by the processor (FIG. 9, processor 230) to be performed plural times (FIG. 13, operation flowchart loop) (For more details please read: Abstract; FIGS. 1-13; and paragraphs: [0088]-[0110]).
With regard to claims 4 and 10,  preprocessing the sensing values (digital touch sensitivity values ΔCNT_TOP and ΔCNT_BACK) by the processor (FIG. 9, processor 230) is performed based on previously stored compensation values (FIG. 13, operation flowchart loop) (For more details please read: Abstract; FIGS. 1-13; and paragraphs: [0088]-[0110]).
With regard to claims 5, 11, 16 and 20,  a compensation table (data files, data structures, or the like alone or in combination) comprising the previously stored compensation values (first threshold value THD_FRONT1 and second threshold value THD_FRONT2 may have different values), wherein the compensation table stores different compensation values depending upon a degree (coefficients reflecting the measured values of the first sensor 210 and the second sensor 220) of environmental variation (environmental parameters) (Paragraphs: [0081]-[0086] and [0110]).
With regard to claims 6, 12, 14 and 18,  the second sensor (FIG. 9 in view of FIG. 11(b), second sensor 220) and the third sensor (FIG. 9 in view of FIG. 11(c), third sensor 240) are spatially separated from each other so as to sense different environmental variations (FIGS. 9 and 11) (It is noted that the third sensor can be considered as another second sensor with regard to claims 14 and 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. in view of Kim et al. (KR 20160143085 A).
Seo et al. teaches all that is claimed as discussed in the above rejection of claims 1, 2, 4-8, 10-14, 16-18 and 20 including the first sensor (FIG. 9, first sensor 210) being a touch sensor (single capacitive touch integrated circuit), the second sensor (FIG. 9, second sensor 220) and the third sensor (FIG. 9, third sensor 240), but it does not specifically teach the following feature:
The second sensor comprises an internal sensor adapted to sense internal environmental factors around the processor disposed inside the proximity sensor; and the third sensor comprises an external sensor adapted to sense external environmental factors outside the proximity sensor.
Kim et al. teaches an electronic device comprising:

    PNG
    media_image4.png
    750
    1182
    media_image4.png
    Greyscale

With regard to claims 3 and 9, a sensor module (FIG. 2, sensor module 240) comprises an internal sensor (FIG. 2, temperature sensor 240G, UV sensor 240G, and  color sensor 240H) adapted to sense internal environmental factors (for sensing the operating state of the electronic device 201, e.g., a boot state, a message state, or a state of charge)  around a processor (FIG. 2, processor 210) disposed inside the proximity sensor (FIG. 2, electronic device 201); and the third sensor (FIG. 9, third sensor 240) comprises an external sensor (FIG. 2, gesture sensor 240A, a gyro sensor 240B, an air pressure sensor 240C, a magnetic sensor 240D, an acceleration sensor 240E, a grip sensor 240F) adapted to sense external environmental factors (for measuring a physical quantity) outside the proximity sensor (FIG. 2, electronic device 201) (Paragraph: [0053]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Seo et al. to utilize an internal sensor adapted to sense internal environmental factors around the processor disposed inside the proximity sensor and an external sensor adapted to sense external environmental factors outside the proximity sensor as taught by Kim et al. since Kim et al. teaches that such an arrangement is beneficial to measure a physical quantity or sense the operating state of the electronic device as disclosed in paragraph [0053].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Lee et al. (US 2008/0047764 A1) teaches a method and apparatus for detecting an environmental effect and a presence of a conductive object on a touch-sensing device without using a dedicated environmental effect sensor.
Lee (US 2016/0179285 A1) teaches a capacitive sensing device and a capacitive sensing method capable of reducing the influence from transient environmental changes.
Lee et al. (US 2021/0034195 A1) teaches a method and an electronic device for correcting the measurement value of a sensor.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/            Primary Examiner, Art Unit 2858